Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
In Applicant’s Abstract, line 8, it appears Applicant intended “system further” to read --system is further--
In Applicant’s Abstract, line 9, it appears Applicant intended “assembly to number” to read --assembly to a number--
In Applicant’s Specification, paragraph 0050, recites “a first user device 412” with no corresponding element in the drawings
In Applicant’s Specification, paragraph 0056, describes the jig assembly in detail with no corresponding reference numbers
In Applicant’s Specification, paragraph 0059, describes the jig assembly in detail with no corresponding reference numbers
In Applicant’s Specification, paragraph 0061, recites “longitudinal members 14” with no corresponding element in the drawings
In Applicant’s Specification, paragraph 0062, recites “longitudinal slide 232” with no corresponding element in the drawings
In Applicant’s Specification, paragraph 0062, recites “transverse slide 222” with no corresponding element in the drawings
In Applicant’s Specification, paragraph 0063, recites “dovetail slideways 220”, but reference numeral 220 was already used for the “elongated cross member”
In Applicant’s Specification, paragraph 0063, recites “less than or greater than 218 millimeters e.g. +/- 30, 40, 60, 70 millimeters” which is unclear
In Applicant’s Specification, paragraph 0066, recites “less than or greater than 10 millimeters e.g. +/- 8, 9, 11,224millimeters” which is unclear
In Applicant’s Specification, paragraph 0067, recites “The plate 206 is generally rectangular, as shown in FIG. 5.” Figure 5, however does no show plate 206.   
Appropriate correction is required. 
Claim Objections
Claims 1, 4, 6-9, 11, and 13-14 are objected to because of the following informalities:  
In claim 1, line 2, it appears Applicant intended “a memory unit” to read --a non-transitory memory unit--
In claim 1, line 9, it appears Applicant intended “the processor in communication” to read --the processor is in communication--
In claim 1, line 12, it appears Applicant intended “registration module” to read --a registration module--
In claim 1, line 14, it appears Applicant intended “model selector module” to read --a model selector module--
In claim 1, line 19, it appears Applicant intended “comprises plurality” to read --comprises a plurality--
In claim 1, line 37, it appears Applicant intended “customization module” to read --a customization module--
In claim 1, line 38, it appears Applicant intended “each components” to read --each component
In claim 1, line 41, it appears Applicant intended “collaboration module” to read --a collaboration module--
In claim 1, line 43, it appears Applicant intended “layout module” to read --a layout module--
In claim 4, line 1, it appears Applicant intended “wherein the customization of each components configured to adjust position of global jig assembly, move crossmembers, turn towers, change piston configuration and increase jig head clearance” to read --wherein the customization of each of the components is configured to adjust a position of the jig assembly, move crossmembers, turn tower members, change piston configuration and increase a jig head clearance--
In claim 6, line 1, it appears Applicant intended “wherein the user interface unit is at least one of tablet computers, personnel computers, personnel digital assistants, smart phones, smart televisions, palm tops, phablets and laptops” to read --wherein the user interface unit is at least one of a tablet computer, a personnel computer, a personnel digital assistant, a smart phone, a smart television, a palm top, a phablet and a laptop--
In claim 7, line 1, it appears Applicant intended “wherein the memory unit is at least one of a volatile memory, non-volatile memory” to read --wherein the memory unit is at least one of a non-volatile memory--, as volatile memories have been found to be outside of the statutory classes of invention
In claim 8, line 3, it appears Applicant intended “wherein the account including” to read --wherein the account includes--
In claim 8, line 6, it appears Applicant intended “to select a, make, and model of the vehicle and visualize” to read --to select a make and model of the vehicle and to
In claim 8, line 9, it appears Applicant intended “diagnose a damage” to read --diagnose damage--
In claim 8, line 27, it appears Applicant intended “enabling at the processor of the server, via a customization module, to customize each components” to read --enabling, at the processor of the server, via a customization module, the user to customize each component--
In claim 8, line 32, it appears Applicant intended “access to number of users” to read --access to a number of users--
In claim 9, line 1, it appears Applicant intended “the adjustable platform further comprises:” to read --the adjustable platform further comprising:--
In claim 9, line 5, it appears Applicant intended “wherein the jig assembly is movable along the longitudinal slide and transverse slide” to read --wherein the jig assembly is movable along the longitudinal slide and the transverse slide--
In claim 11, line 1, it appears Applicant intended “wherein the customization of each components configured to adjust position of global jig assembly, move crossmembers, turn towers, change piston configuration and increase jig head clearance” to read --wherein the customization of each of the components is configured to adjust a position of the jig assembly, move crossmembers, turn tower members, change piston configuration and increase a jig head clearance--
In claim 13, line 2, it appears Applicant intended “processor designing” to read --processor for designing--
In claim 13, line 5, it appears Applicant intended “including user information” to read --includes
In claim 13, line 8, it appears Applicant intended “select a, make, and model” to read --select a make and model--
In claim 13, line 10, it appears Applicant intended “diagnose a damage” to read --diagnose damage--
In claim 13, line 12, it appears Applicant intended “comprises plurality” to read --comprises a plurality--
In claim 13, line 13, it appears Applicant intended “designing a vehicle repair configuration” to read --designing vehicle repair configuration--
In claim 13, line 14, it appears Applicant intended “comprises, a pair” to read --comprises a pair--
In claim 13, line 28, it appears Applicant intended “enabling at the processor of the server, via a customization module, to customize each components” to read --enabling, at the processor of the server, via a customization module, the user to customize each component--
In claim 13, line 33, it appears Applicant intended “access to number of users” to read --access to a number of users--
In claim 14, line 1, it appears Applicant intended “claim 13, the adjustable platform” to read --claim 13, wherein the adjustable platform--
In claim 14, line 5, it appears Applicant intended “wherein the jig assembly is movable along the longitudinal slide and transverse slide” to read --wherein the jig assembly is movable along the longitudinal slide and the transverse slide--
Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “program modules”, “registration module”, “model selector module”, “diagnosis module”, “customization module”, “collaboration module”, and “layout module” in claims 1, 5, 8, and 12-13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the customized vehicle repair assembly" in line 39.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim 13 recites the limitation "the customized vehicle repair assembly" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-15 depend from claim 13, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1, 8, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8, and 13, Examiner deems a method for designing a customized vehicle repair configuration, comprising: generating at a processor of a server, via a registration module, a user account by a user device, wherein the account including user information corresponding to an identification of the user account; enabling at the processor of the server, via a model selector module the user to select a, make, and model of the vehicle and visualize control points of the vehicle; displaying at the processor of the server, via a diagnosis module, a screen comprising a vehicle repair configuration to allow the user to diagnose a damage on the selected vehicle, wherein the vehicle repair configuration comprises plurality of components including, a support frame for designing a vehicle repair configuration, wherein the support frame comprises, a pair of parallel longitudinal members, and 
Claims 2-7, 9-12, and 14-15 depend from claims 1, 8, and 13, respectfully, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification objections
Claim objections
35 U.S.C. 112(b) rejections
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669